Title: Orders, 1 June 1756
From: Washington, George
To: 



Integrity.
Winchester: Tuesday, June 1st 1756.

The Company of artificers being intended to assist in building a Fort at this place, are to do no Duty as Soldiers—They are to get their Tools in order, and go to work to-morrow morning.
A Return to be given in immediately of all the men fit for Duty in Town; mentioning those who are good Carpenters.
His Honour, Governour Dinwiddie, has approved of the Sentence of the General Court martial, held here the eighteenth day of may last, whereof Captain Woodward was President—

which was of opinion, that James Thomas and Henry Campbell (for Desertion) should suffer death—But he has been pleased, upon James Thomas’s former good behaviour, to pardon him—through Colonel Washingtons Recommendation.
